Citation Nr: 0313989	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-18 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye condition as 
a result of asbestos exposure.

2.  Entitlement to service connection for left knee arthritis 
as a result of asbestos exposure.

3.  Entitlement to service connection for blackouts as a 
result of asbestos exposure.

4.  Entitlement to service connection for a lump on the right 
testicle as a result of asbestos exposure.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


REMAND

The veteran had active service from June 1974 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 RO rating decision which denied 
service connection for an eye condition, left knee arthritis, 
blackouts, and a lump on the right testicle, all claimed as a 
result of asbestos exposure.  The veteran requested, and then 
cancelled, a Travel Board hearing which was scheduled in May 
2003.

The veteran contends that he was exposed to asbestos while 
stationed aboard a ship in the Navy, and that such led to an 
eye condition, left knee arthritis, blackouts, and a lump on 
the right testicle.  In support of his claim, he completed 
forms for Authorization and Consent to Release Information to 
VA (VA Form 21-4142), and indicating he was treated for these 
conditions at the Franklin County Jail and Franklin County 
Clinic at various times after service.  The RO has yet to 
attempt to obtain any such treatment records, and it should 
do so as part of the VA duty to assist the veteran in 
developing evidence pertinent to his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. §3.159.  Accordingly, this case is 
remanded to the RO for the following:

1.  The RO should obtain copies of the 
veteran's      post-service treatment 
records from the Franklin County Jail and 
the Franklin County Clinic.  

2.  After the above is done, and after 
assuring compliance with the notice and 
duty to assist provisions of the law, the 
RO should review the claims for service 
connection for an eye condition, left 
knee arthritis, blackouts, and a lump on 
the right testicle, claimed as due to 
asbestos exposure.  If the claims are 
denied, the veteran should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


